Order of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about June 2, 2000, which terminated appellant father’s parental rights to his son, and committed the latter’s custody and guardianship to petitioner agency and the Commissioner of Social Services of the City of New York, after a fact-finding determination that appellant had permanently neglected the child, unanimously affirmed, without costs.
There was clear and convincing evidence, based on testimony and properly admitted business records (see Matter of Brooke Louise H., 158 AD2d 425, 426 [1990]), that appellant had permanently neglected the child by failing to plan for his future, despite the agency’s diligent efforts to encourage and strengthen the parental relationship. The diligent efforts were reasonable (see Matter of O. Children, 128 AD2d 460 [1987]), and “the agency is not charged with a guarantee that the parent succeed in overcoming his or her predicaments” (Matter of Sheila G., 61 NY2d 368, 385 [1984]). Although appellant was required to complete alcohol abuse treatment and obtain a psychological evaluation, and the agency provided referrals and sought to follow up, appellant failed to complete a program or be evaluated within the statutorily relevant period (see Matter of Rutherford Roderick T., 4 AD3d 213 [2004]). Nor did he maintain meaningful and interactive contact with the child on a regular basis.
Inasmuch as most of the now young man’s life has been in foster care, where his problems have been addressed in a structured home setting, and appellant has failed to develop any relationship with him, it is preponderantly clear that termination of parental rights was in the best interests of this child (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). *315Concur—Buckley, EJ., Williams, Lerner, Gonzalez and Sweeny, JJ.